PER CURIAM.
The complaint charged the defendants with the negligent use of a door, in that, while a minor, who with his parents were guests at defendants’ motel, was entering the door the same closed upon his fingers with great force because of a gust of wind. There was no door stop on the door, which opened out, the only device attached to it being a chain which was fastened to the inside top of the door which prevented it from striking the exterior wall of the building. The complaint was dismissed upon motions to dismiss for failure to state a cause of action. See Dolan v. Callender, McAuslan & Troup Co., 26 R.I. 198, 58 A. 655; Ten Broeck v. Deinhardt, 120 App. Div. 473, 105 N.Y.S. 59; Jacob v. City of Pittsburgh, 330 Pa. 587, 198 A. 639; Sockwell v. Lucas & Jenkins Inc., 71 Ga.App. 765, 32 S.E.2d 201; Buzzell v. R. H. White Co., 220 Mass. 129, 107 N.E. 385; 16 A.L.R.2d 1161.
Affirmed.
SMITH, C. J., SHANNON, J., and WARREN, LAMAR, Associate Judge, concur.